The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 19, 2014

                                   No. 04-12-00602-CR

                                Michael Jason TUCKER,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0067-CRA
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER
Siting:      Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court